



Exhibit 10.1


 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



AMENDMENT #6
TO
AMENDED AND RESTATED
WALMART MONEYCARD PROGRAM AGREEMENT
(2018 Prize Linked Savings Program Extension)


This AMENDMENT #6 (this “Amendment”) to the Amended and Restated Walmart
MoneyCard Program Agreement is made as of May 1, 2018 (“Amendment Effective
Date”) by and among Walmart Inc. (f/k/a Wal-Mart Stores, Inc.), a Delaware
corporation, Wal-Mart Stores Texas L.L.C., a Delaware limited liability company,
Wal-Mart Louisiana, LLC, a Delaware limited liability company, Wal-Mart Stores
Arkansas, LLC, an Arkansas limited liability company, Wal-Mart Stores East,
L.P., a Delaware limited partnership and Wal-Mart Puerto Rico, Inc., a Puerto
Rico corporation (each of the foregoing entities, individually and collectively,
“Retailer”), (2) Green Dot Corporation (“GDC” or “Green Dot”), a Delaware
corporation, and (3) Green Dot Bank, a Utah chartered Fed member bank and wholly
owned subsidiary of GDC (“Bank”). Each of the foregoing parties is sometimes
referred to herein as “Party,” and collectively they are referred to as the
“Parties.”


WHEREAS, Retailer, Green Dot and Bank are party to that certain Amended and
Restated Walmart Money Card Program Agreement, dated as of May 1, 2015 (as
amended, “Agreement”);
WHEREAS, Retailer, Bank and Green Dot desire to amend the Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:


1.    Capitalized terms used in this Amendment and not specifically defined in
this Amendment have the meaning ascribed to such terms in the Agreement.


2.    Extension of Prize Linked Rewards Program.


(a)     The introductory paragraph to Section 2.15 of the Agreement is hereby
deleted in its entirety and replaced with the following new introductory
paragraph:




1

--------------------------------------------------------------------------------





2.15.    Prize Linked Rewards Program. Retailer, Green Dot and Bank have
developed, and previously launched, the Prize Linked Rewards Program. Subject to
the terms, conditions and provisions of this Section 2.15, and unless such
program is otherwise extended by further amendment or other written consent of
all three Parties, the Prize Linked Rewards Program will terminate on April 30,
2019. Unless the Parties otherwise consent in writing, the total cash prizes
awarded through the Prize Linked Rewards Program for the period of May 1, 2018
through April 30, 2019 will not exceed [*].


(b)     Section 2.15(d) is hereby deleted in its entirety and replaced with the
following new Section 2.15(d):


(d)    Green Dot and Bank will be solely responsible for all costs and expenses
for developing and administering the Prize Linked Rewards Program. [*]


3.    Except as expressly amended or supplemented hereby, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any inconsistency between the terms of this Amendment and the Agreement, the
terms of this Amendment shall control. This Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together constitute one and the same agreement. The
Parties may execute and deliver this Amendment electronically, including by
facsimile.


IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.






















*Confidential Treatment Requested.


2

--------------------------------------------------------------------------------





WALMART, INC.
WAL-MART STORES ARKANSAS, LLC
WAL-MART STORES EAST, L.P.
WAL-MART STORES TEXAS, L.L.C
WAL-MART LOUISIANA, L.L.C.
WAL-MART PUERTO RICO, INC.


By:    /s/ Kirsty Ward               
Name: Kirsty Ward
Title: VP Financial Services
 


GREEN DOT CORPORATION
By:   /s/ Steven W. Streit               
Name: Steven W. Streit
Title: CEO






GREEN DOT BANK
By:   /s/ Mary Dent            
Name: Mary Dent
Title: CEO







3